DETAILED ACTION
Status of the Claims
1.	Claims 25, 27, 29-32, 35-36 and 40-50 are allowed.

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 48, line 1, delete the instance of “sensor” and replace with --electric current or voltage sensor--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Walllin et al. teach a microbial fuel cell configured to determine the concentration of the biodegradable material such as volatile fatty acids ([0054][0040][0045] and Fig 1) comprising, anode 11 and cathode 12 (Fig 1 and [0054]), a culture of microbes such as exoelectrogens bacteria to degrade/metabolic use biodegradable material such as fatty acids in the fluid to produce electrons [0039][0040][0041] and a chamber(s) comprising the anode and cathode wherein cathode is exposed to an oxygen containing fluid by opening the chamber to environment or adding air or oxygen [0044][0050], thus Wallin et al. do not teach the first and second electrodes are configured to operate under anaerobic conditions as recited in claims 40, 46 and 47.
Kim et al. teach system of determining biochemical oxygen demand (BOD) of wastewater (fluid) (abstract) comprising a microbial fuel cell comprising a housing for anode and cathode (page 542, Microbial fuel cell system). The anode compartment was kept anoxic and air was purged into the cathode compartment in order to supply oxygen for electrochemical reaction (page 542, Microbial fuel cell system), thus Kim et al. do not teach the first and second electrodes are configured to operate under anaerobic conditions as recited in claim 25. 
 Kim et al. teach diluting the wastewater with phosphate buffer to obtain five different concentrations and measuring BOD of each of the five concentrations and comparing the BOD values with the determined BOD5. Kim et al. do not teach determining a minimum dilution rate to enhance accuracy as recited in claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796